Citation Nr: 1224158	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to a service-connected disability of diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

In March 2011, the Veteran appeared and testified at a hearing before a Decision Review Officer at the Muskogee RO.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence, the Board finds that further development is necessary regarding the Veteran's claim.

The Veteran was diagnosed with erectile dysfunction in June 2001.  He was prescribed Viagra for treatment.

In May 2006, the Veteran was first diagnosed with diabetes mellitus type II.  The RO granted service connection for the Veteran's diabetes in 2008 based on the presumption that the Veteran was exposed to herbicides while serving in Vietnam.  

The Veteran's central argument is that he had undiagnosed diabetes prior to the onset of erectile dysfunction in 2001, and the diabetes caused or aggravated his erectile dysfunction.  The Board notes that the Veteran submitted a March 2004 lab report conducted by a private health care provider to support his claim.  This lab report (dated after the Veteran's 2001 erectile dysfunction diagnosis but prior to his 2006 diabetes diagnosis), appears to show glucose level within the normal reference range and it is not marked as "abnormal."

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2011). 

In March 2007, the Veteran underwent a QTC exam.  In addition to restating the Veteran's diagnosis for diabetes mellitus, the examiner noted that the Veteran's impotence, caused by erectile dysfunction, was "not a secondary complication of diabetes."  The examiner further found that "[t]he erectile dysfunction does not appear to be a complication of the diabetes nor to be aggravated by it."  These conclusory statements do not properly explain the examiner's findings, nor is a rationale provided.

Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the lack of rationale for the opinion given in the March 2007 examination, the Board finds a new examination and opinion are necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for erectile dysfunction since November 2008.  After securing the necessary release, the RO/AMC should request any relevant records identified.

2. Then, schedule the Veteran for a VA urological examination to determine the nature and etiology of his erectile dysfunction.  The Veteran's claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  

a. The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes caused the Veteran's erectile dysfunction.  In rendering this opinion, the examiner should address the private records showing a diagnosis of erectile dysfunction in 2001 and a diagnosis of new onset diabetes in 2006.

b. If the examiner concludes the erectile dysfunction is not caused by the diabetes, the examiner should then provide an opinion as to whether the erectile dysfunction has been permanently worsened beyond normal progression (aggravated) by the service-connected diabetes.  If the examiner finds that the Veteran's erectile dysfunction was aggravated by his service-connected diabetes, the examiner must determine the baseline level of disability of erectile dysfunction prior to aggravation by diabetes.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of hypertension. 

c. The medical basis for the conclusions reached must be provided.

3. When the development requested has been completed to the extent possible, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified, but he is free to submit any additional evidence to be considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
		Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


